Citation Nr: 0814144	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  05-28 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether reduction of the rating assigned to service-
connected degenerative disc disease, L5-S1 from 60 percent to 
10 percent, effective July 1, 2005, was proper.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease, L5-S1, from July 1, 2005 to 
January 12, 2006.

3.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease, L5-S1, since January 12, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from January 1978 to July 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 2005 rating determination by the above Regional Office 
(RO).  

In the April 2005 rating decision, the RO reduced the 
veteran's 60 percent rating for degenerative disc disease, 
L5/S1 to 10 percent, effective July 1, 2005.  The veteran 
disagreed with the determination.  In the Statement of the 
Case (SOC), however, the RO, in essence, adjudicated the 
claim as an increased rating issue, rather than whether the 
reduction in rating was proper.  On substantive appeal, the 
veteran disagreed with the assigned rating, and stated "a 
decrease in those benefits would place a strain on the 
situation financially for my family and I."  By Supplemental 
Statement of the Case (SSOC)  issued in October 2005, the RO 
confirmed and continued the 10 percent rating, but in May 
2006 it increased the assigned rating to 20 percent, 
effective January 12, 2006.  Given the foregoing procedural 
development in this case and in order to ensure that all of 
the veteran's contentions are fully addressed, the issues on 
appeal are as stated on the title page.

Additional evidence was received in 2008 after the case had 
been certified to the Board by the RO.  Under 38 C.F.R. § 
20.1304, such evidence usually requires a return of the case 
to the RO for review, consideration, and preparation of a 
SSOC prior to a Board decision, unless there has been a 
waiver of such initial RO review.  The evidence in this 
instance consists of VA outpatient treatment record dated in 
January 2008.  These medical records were previously 
submitted by the veteran and were already of record at that 
time of the last of the SSOC and thus do not preclude a 
decision by the Board at this time.  




FINDINGS OF FACT

1.  By a May 2001 rating decision, the RO increased the 
disability rating for the veteran's service-connected lumbar 
spine disability to 60 percent, effective December 26, 2000.

2.  Following a September 2004 VA examination, the RO 
proposed to reduce the rating for the service-connected 
lumbar spine disability from 60 percent to 10 percent.

3.  By a letter dated in February 2005, the RO notified the 
veteran that medical evidence reflected improvement in his 
condition and that the RO proposed to reduce the 60 percent 
evaluation.

4.  By a rating decision dated in April 2005, the RO 
implemented a reduction to 10 percent, effective July 1, 
2005.  Notice of the reduction was mailed to the veteran that 
same month.

5.  A comparison of the medical evidence upon which a 60 
percent disability rating was awarded with the evidence 
received in connection with the rating reduction reflects 
improvement in the service-connected lumbar spine disability 
to a level no higher than that accounted for by the 10-
percent rating.

6.  From July 1, 2005 to January 12, 2006, the veteran's 
degenerative disc disease of L5-S1 was manifested by no more 
than slight limitation of motion with forward flexion of the 
thoracolumbar spine greater 60 degrees, but not greater than 
85 degrees and a combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees.  Objectively, there is no evidence of 
moderate intervertebral disc syndrome, chronic neurologic 
disability manifestations, or incapacitating episodes 
requiring bed rest within the previous 12-month period.  

7.  Since January 12, 2006, the veteran's degenerative disc 
disease of L5-S1 is manifested by no more than moderate 
limitation of motion with forward flexion of the 
thoracolumbar spine greater 30 degrees; the spine is not 
ankylosis and objectively, there is no evidence of severe 
intervertebral disc syndrome, chronic neurologic disability 
manifestations, or incapacitating episodes requiring bed rest 
within the previous 12-month period.  


CONCLUSIONS OF LAW

1.  The rating for degenerative disc disease, L5-S1 was 
properly reduced to 10 percent, and the criteria for 
restoration of a 60 percent evaluation for the disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code (DC) 
5243 (2007); 38 C.F.R. § 4,71a, DC 5293 (2002).

2.  From July 1, 2005 to January 12, 2006, the criteria for a 
rating in excess of 10 percent for degenerative disc disease, 
L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71, DC 5243 
(2007); 38 C.F.R. § 4.71a, DC 5293 (2002).

3.  Since January 12, 2006, the criteria for a rating in 
excess of 20 percent for degenerative disc disease, L5-S1 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71, DC 5243 (2007); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, DC 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

As a preliminary matter, the Board notes that the veteran 
does not contend, and the evidence does not reflect, 
noncompliance with the procedural requirements for rating 
reductions.  See 38 C.F.R. § 3.105(e) (requiring, inter alia, 
notification of the proposed reduction in evaluation, a 
statement of the facts and reasons for such reduction, and an 
opportunity to submit evidence against a proposed reduction).  
Therefore, the Board will focus only upon the propriety of 
the reduction, and (given the submission of post-reduction 
evidence in connection with the restoration question during 
the pendency of the appeal) whether, since the effective date 
of the reduction, the record presents a basis for a higher 
evaluation.

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  
See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 
2 Vet. App. 277 (1992).  The requirements for reduction of 
ratings in effect for five years or more are set forth at 38 
C.F.R. § 3.344(a) and (b), which prescribe that only evidence 
of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction.  38 C.F.R. § 3.344(c).  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 
38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had actually improved.  Cf. Dofflemyer 
v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be 
emphasized, however, that such after-the-fact evidence may 
not be used to justify an improper reduction.  

As to the above, under 38 C.F.R. § 3.344(c), the pertinent 
disability rating must have continued for five years or more 
before the criteria in paragraphs (a) and (b) of that section 
become applicable.  Here, since the 60 percent evaluation was 
granted in May 2001, effective December 2000, and reduced to 
10 percent in April 2005, effective July 2005, it had not 
been in effect for the requisite period of time.  As such, 
the provisions of 38 C.F.R. § 3.344(a) and (b) are not 
directly applicable in this instance.

The veteran was initially awarded service connection for 
lumbar spine disc disease in February 1999 based on service 
medical records and February 1999 predischarge examination.  
A 20 percent evaluation was assigned under DC 5293.  In a May 
2001 rating decision, the RO increased the evaluation for the 
veteran's service-connected lumbar spine disability to 60 
percent based on the results of a February 2001 VA 
examination.  

At that time under DC 5293, a 10 percent was assigned for 
mild intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation was warranted for 
intervertebral disc syndrome manifested by severe; recurring 
attacks with intermittent relief of intervertebral syndrome.  
A maximum 60 percent evaluation was assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4.71a.

Alternatively, ratings were available based on limitation of 
motion of the lumbar spine rated under DC 5292.  Under this 
diagnostic code, 10, 20, and 40 percent ratings were assigned 
based on whether the limitation of motion of the lumbar spine 
was slight, moderate, or severe, respectively.  38 C.F.R. § 
4.71a.  

During the course of the veteran's appeal, the regulations 
for rating disabilities of the spine were twice revised, 
effective September 23, 2002, and effective September 26, 
2003.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) and 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003).  These changes are 
listed under DCs 5235 to 5243, with DC 5243 now embodying the 
recently revised provisions of the former DC 5293 (for 
intervertebral disc syndrome).  All applicable versions of 
the rating criteria will be considered, but the new criteria 
may only be applied as of their effective date (i.e., at no 
earlier date).  See VAOPGCPREC 3-2000.

Under the new criteria, a 10 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees.  A 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for when either forward flexion of 
the thoracolumbar spine is 30 degrees or less, or when there 
is favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine, and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months warrant a 20 percent evaluation.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  
38 C.F.R. § 4.71a, (2007).

In addition to the rating which is assigned for the 
orthopedic manifestations of a lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability, including, but not limited 
to, bowel or bladder impairment.  See Note 1, General Rating 
Formula for Disease and Injuries of the Spine, 38 C.F.R. § 
4.71a, (2007).

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  See Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2007).

Propriety of the reduction of the from 60 percent to 10 
percent 

The evidence of record establishes that restoration of a 60 
percent rating for the veteran's service-connected lumbar 
spine disability is not warranted.  The Board notes, that 
comparing the findings from the February 2001 VA examination 
report, which were the basis for the assignment of the 60 
percent evaluation, with those from the subsequent VA 
examination reports, reveal overall improvement in the lumbar 
spine disability.  

During VA examination in February 2001, the veteran 
complained of worsening and more frequent lumbar pain at 
least once or twice a month, aggravated by prolonged 
standing, walking, stooping and bending.  The pain affects 
his daily activities and his occupation.  He takes medication 
as needed which provides minimal relief and at other times no 
relief at all.  Forward flexion was to 75 degrees, extension 
to 5 degrees, right lateral flexion to 20 degrees, left 
lateral flexion to 10 degrees, rotation on the right to 20 
degrees, and 15 degrees on the left.  Flareups caused 50 
percent less range of motion.  There was mild to moderate 
paravertebral muscle spasm.  There was no neurological 
abnormality involving the lumbar spine at that time.  

During VA examination in April 2002 forward flexion was to 60 
degrees, extension to 5 degrees, right lateral flexion to 20 
degrees, left lateral flexion to 10 degrees, right rotation 
10 degrees, and left rotation to 5 degrees.  Pain began at 55 
degrees on flexion forward, at 2 degrees on extension, at 15 
degrees on right lateral flexion, at 8 degrees on left 
lateral flexion, at 8 degrees on right rotation and at 3 
degrees on left rotation.  On acute flare-ups of pain, there 
was probably 25 percent less range of motion.  There was no 
tenderness to palpation of the lumbar spine or postural 
abnormalities.  There was no fixed deformity of the lumbar 
spine or atrophy of the musculature.  Left-sided 
paravertebral muscle spasms were noted.  

VA outpatient treatment records dated from 2000 to 2002 show 
continued evaluation and treatment for chronic low back pain 
with no other clinical findings.  While these records show 
that the veteran complained of chronic low back pain on 
several occasions, the reports include few objective 
findings, none of which are supportive of the veteran's claim 
for restoration.  

Although the veteran also continued to complain of "constant 
worst possible pain of his life," a May 2003 VA examination 
reflected an improvement in range of motion.  The veteran's 
daily activities were not compatible with his complaints of 
constant, worsening pain.  The pain was treated 
conservatively with stretching exercises, massage with 
analgesic ointment, back support, and rest.  He also reported 
daily flare-ups of back pain that were worse than agonizing 
pain lasting up to an hour and relieved spontaneously without 
medication.  The pain did not radiate to any part of his 
body.  The examiner noted that flare-ups generally were not 
relieved by just conservative measures.  The veteran reported 
that his back condition affects his daily activities because 
it slows him down, but that he is able to take care of his 
home and is able to perform his job as a substitute teacher.  

On examination there was mild tenderness to deep palpation, 
but there was no muscle spasm.  Forward flexion was to 90 
degrees with only mild pain that started around 70 degrees 
and ends at 90 degrees.  Extension was to 30 degrees with 
only discomfort felt.  Lateral flexion, both right and left 
was to 30 degrees with only mild pain.  Rotation was to 30 
degrees with only mild discomfort noticed on the right side 
of the lower back.  The examiner estimated that during acute 
flare-ups flexion was further reduced by 10 percent.  This 
estimate was based on X-ray results which showed no change 
since a previous benign MRI.  The examiner concluded the 
veteran's back pain had improved since his last examination, 
and his range of motion was worse at that time and had 
presently improved a lot.  Although the veteran claimed 
"constant, worst possible pain of his life," and flare-ups 
with "worse than agonizing pain," there was no physical 
evidence to support his complaints and it was not compatible 
to live with this type of pain constantly and not receive 
treatment for it.  

During VA examination in September 2004 the veteran denied 
back pain and when asked about active medication denied any.  
He had been employed as a teacher's aid for past 2 years and 
was also a student.  Flare-ups occurred every three months, 
described as severe localized back pain lasting three days.  
His treatment consisted of lying on his back and stretching.  
Every 6 months he goes for evaluation of back pain, with the 
treatment consisting of heat, cream, stretching exercises, 
rest, back brace, and support.  He denied bowel or bladder 
dysfunction.  He had no trauma to the back and no surgery.  
He could walk three blocks without difficulty.  His usual 
daily activities were not affected by his low back problems.  
However at work he had to slow down so as not to strain his 
back.  

On examination there was no obvious muscle spasm and no 
tenderness to deep palpation at the paravertebral muscle.  
There were no abnormal curvatures in the contour of the spine 
and his posture was erect.  There were no neurological 
abnormalities related to his lower back.  Deep tendon 
reflexes were brisk and equal on both sides.  Sensation was 
intact and there was no sign of atrophy.  He could walk on 
his toes but was unable to walk on his heels due to heel 
spurs.  He had 90 degrees of forward flexion, extension to 30 
degrees, lateral flexion to 30 degrees bilaterally and 
rotation to 30 degrees bilaterally.  He had no problems with 
repetitive bending, but complained of tightness about the 
lower back.  However there were no observed signs in the 
change in the degree of flexion.  During flare-ups it was 
estimated that the veteran would have mild limitation of 
function and in between flare-ups no limitation of function.  
The clinical impression was mild degenerative disc disease 
L5-S1 with episodic back strain, without evidence of 
radiculopathy found.  

In January 2005, the RO proposed reducing the evaluation for 
lumbar spine disability to 10 percent based on the September 
2004 examination.  The veteran was notified the following 
month and given an opportunity to submit additional medical 
evidence to show that the proposed reduction should not be 
made.  He did not respond.  

An April 2005 rating decision reduced the rating for lumbar 
spine disability to 10 percent, under the new criteria (DC 
5243), effective from July 2005.

As the medical evidence considered at the time of the 
reduction clearly demonstrated improvement, the RO's 
reduction from 60 percent to 10 percent, effective July 1, 
2005 was proper.  

During the May 2003 examination, the veteran's lumbar spine 
had at least 70 degrees of flexion and 30 degrees of 
extension with mild pain.  At the September 2004 VA 
examination, the veteran had full range of motion.  The 
improved range of motion established a basis for the RO to 
determine that the veteran's lumbar spine disability 
warranted no more than a 10 percent evaluation.  Under the 
former criteria, full range of motion would not warrant an 
evaluation in excess of 10 percent under DC 5292.  

While there is evidence of neurologic symptomatology related 
to the veteran's service-connected lumbar spine disability, 
the Board finds that, taken as a whole, the symptoms indicate 
a disability picture that is mild in degree, but not more.  
The September 2004 VA examiner reported that there were few 
neurological abnormalities associated with the veteran's 
lumbar spine disability.  Objective testing showed normal 
motor, sensory, and reflex results.  Moreover, no bowel or 
bladder impairment was noted.  The record, does not 
demonstrate the existence of manifestations indicative of a 
pronounced intervertebral disc syndrome, such that a 60 
percent rating is assignable under DC 5293.  

Likewise, under the revised criteria, the reduction was 
appropriate and no higher rating than the 10 percent would 
have been appropriate.  The veteran's disability picture 
based on the evidence at the time of the reduction is already 
contemplated by the 10 percent rating; i.e., forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees.  See 38 C.F.R. § 4.71a DC 5243.  
Also, because the evidence does not demonstrate unfavorable 
ankylosis or intervertebral disc syndrome resulting in 
incapacitating episodes, a rating higher than the 10 percent 
to which the RO reduced the evaluation would not have been 
warranted.  Id.

While the Board does not doubt the sincerity of the veteran's 
belief that his lumbar spine disability was more severely 
disabling than it was rated as a result of the reduction, as 
a lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the severity of a 
disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the medical evidence of record at the time of 
the reduction in rating only supported a 10 percent 
evaluation for a lumbar spine strain; and therefore the 
reduction was proper.

The veteran has continued to pursue an increased evaluation 
for his lumbar spine disability, and the Board will now turn 
to this question.


Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Indeed, 
the present appeal reflects that the veteran is already in 
receipt of such "staged" ratings for his service-connected 
lumbar disc disease.

Rating in excess of 10 percent from July 1, 2005 to January 
12, 2006

As discussed earlier, the evidence prior to July 2005 failed 
to show that a rating in excess of 10 percent was warranted 
for the veteran's lumbar spine disability.  

Pertinent evidence of record for the period in question 
consists of VA outpatient treatment records dated from 
September 2004 to May 2006.  These records primarily show 
treatment for unrelated disorders.  There is a single entry 
dated in December 2005 which shows he complained of chronic 
low back pain, but it does not otherwise provide any clinical 
findings.  

Thus, the Board finds that the criteria for a rating in 
excess of 10 percent for the veteran's service-connected 
degenerative disc disease, L5-S1, were not met between July 
1, 2005 and January 12, 2006.  




Rating in excess of 20 percent since January 12, 2006 

The veteran's degenerative disc disease, L5-S1 is currently 
rated as 20 percent disabling under DC 5243. 

In January 2006 he underwent VA examination complaining of 
pain radiating down his left lower extremity with a tingling 
numbness sensation.  He reported 7-8 severe episodes of lower 
back pain in the last year and stated that he had been 
incapacitated where he has had to stay home and miss work, 
although he was not on orders from his physician.  He 
complained of pain with prolonged sitting and bending as well 
as a lack of endurance and chronic fatigue.  He used pain 
medications and analgesic ointment as needed and had been 
prescribed a back brace.  There was no bowel or bladder 
dysfunction.  There was moderately severe paravertebral 
muscle spasm involving the entire lumbar spine and objective 
signs of fatigability.  Forward flexion was limited to 60 
degrees, with extension to 5 degrees, right lateral flexion 
to 10 degrees, left lateral flexion to 8 degrees and right 
rotation to 12 degrees and left rotation limited to 6 
degrees.  On repetitive motion, flexion of the lumbar spine 
decreased to 35 degrees and extension of the lumbar spine 
decreased to 3 degrees.  Pain was the major functional 
impact, which is moderately severe.  On acute flare-ups of 
pain, there was 50 percent less range of motion of the lumbar 
spine with flexion of the lumbar spine to 30 degrees and 
extension to 2 degrees.  

There was some neurologic abnormality involving the lumbar 
spine.  Examination of the left lower extremity revealed, 
deep tendon reflexes to be brisk in the left lower extremity.  
Pinprick and vibratory sensation were also found to be brisk 
in the left lower extremity.  Straight leg raising was 
limited to 10 degrees.  The veteran had an antalgic gait due 
to recurrent pain in the lumbar spine and sciatic 
radiculopathy involving the veteran's left lower extremity.  

However, during a VA peripheral neuropathy examination, in 
March 2006, the veteran reported severe pain occurring on a 
daily basis, radiating to the right lower lumbar region and 
left buttock.  He denied radiation of pain to the lower legs.  
He also complained of weakness and fatigue but denied any 
functional loss.  The symptoms occurred about twice a week 
precipitated by bending, reaching or sitting.  He stated that 
his symptoms last all day and are alleviated by lying down on 
the floor.  He stated that there was no improvement with the 
current medications.  He denied any limitation with his job 
as a substitute teacher and reported only a mild affect on 
activities of daily living.  The veteran had not been 
hospitalized but did report being seen in the emergency room 
in November 2005 for his lower back problem.  He denied any 
period of incapacitation.  On examination the veteran 
ambulated with a nonantalgic gait and the lower extremities 
showed no evidence of atrophy or abnormality.  Motor strength 
was 5/5 and sensation was intact.  Deep tendon reflexes were 
diminished in the knee and ankle.  The examiner concluded 
there was no current evidence of left leg radiculopathy.  

The remaining evidence of record consists of VA treatment 
records dated between June 2006 to January 2007.  During 
outpatient evaluation in October 2006 the veteran continued 
to complain of back pain with no suggestion of radiculopathy.  
He denied symptoms of bowel and bladder dysfunction.  On 
examination he ambulated with a non-antalgic gait.  Straight 
leg raising was grossly intact, muscle strength was 5/5, and 
deep tendon reflexes were 2+.  In November 2006, the veteran 
reported employment as an electronic technician which 
required lifting and carrying 50 and 75 pounds.  He 
complained of stabbing sharp, pain which he treats with 
stretching exercises.  He denied taking medication.  
Aggravating activities included prolonged standing, sitting 
and bending.  On examination the lumbar paraspinals were 
weak, but sensation was intact.  Heel walking was hesitant 
secondary to heel spurs, but toe walking was normal.  Forward 
flexion was to 40 degrees, extension to 15 degrees, left 
lateral flexion to 15 degrees, and right lateral flexion to 
10 degrees.

The current clinical and diagnostic findings do not satisfy 
the criteria for an evaluation in excess of a 20 percent.  

In this case, there is no credible evidence of severe 
limitation of motion of the lumbar spine under the old 
criteria, and there is no credible evidence of forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine under 
the revised criteria.  (See DC 5292, prior to September 26, 
2003 and DC 5243 effective September 26, 2003).

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case.  It is not 
disputed that the veteran has appreciable limitation of 
motion of the thoracolumbar segment of the spine due to pain.  
However, the lumbar disc disease has not been shown to result 
in muscle atrophy, point tenderness or abnormal gait.  
Although the findings concerning actual range of motion have 
been highly variable, with forward flexion measured from 60 
to 30 degrees and extension from 0 to 2 degrees, the totality 
of the clinical evidence does not attest to significant 
increased functional impairment other than that contemplated 
by the current rating.  Of some significance is the fact that 
aside from undergoing VA rating examinations in 2006 there is 
no objective indication that the veteran has sought or 
received any regular treatment for his lumbar spine, or that 
he is taking prescribed medications.  He has not undergone 
surgery or been issued a cane or back brace.  It is the 
Board's opinion that the effects of pain reasonably shown to 
be due to lumbar disc disease are fully contemplated by the 
20 percent rating that is now in effect.  As such, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been 
considered, but they do not provide a basis for the 
assignment of a higher rating under these circumstances.  

Although the VA examination reports, discussed above, 
together with the remainder of the medical evidence of 
record, shows evidence of disc disease involving L5-S1, 
significant neurological findings appropriate to that site 
have not demonstrated.  Most recently in late 2006 there was 
no evidence of any radiculopathy and objective testing showed 
normal motor, sensory, and reflex results.  No bowel or 
bladder impairment was noted.  Therefore, under DC 5293, a 
rating in excess of 20 percent was not warranted.

In addition, with respect to a higher rating based on the 
frequency and extent of incapacitating episodes (defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician), while the record does reflect 
continued complaints of radiating low back pain, these 
complaints have not been shown to require that the veteran 
remain in bed, prescribed or otherwise, for any period 
approaching a total duration of at least four weeks during 
the past 12 months to justify a rating higher than 20 percent 
under DC 5243.

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's lumbar spine disability.  As there is no current 
clinical or diagnostic evidence of any significant 
neurological findings, there is no basis to assign a separate 
rating under any of the applicable neurological rating codes.  
Thus, consideration of separately evaluating and combining 
the neurologic and orthopedic manifestations of the veteran's 
lumbar spine would not result in a higher rating.

There is no indication in the record of any unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In letters dated in August 2001, March 2006, and September 
2007 the RO informed the veteran of its duty to assist him in 
substantiating his claims, and the effect of this duty upon 
his claims.  

The letters informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The contents of the above letters provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

More recently, the U.S. Court of Appeals for Veterans Claims 
concluded that, for an increased rating claim, VCAA notice 
should include notice that evidence of increased severity of 
the disorder or of greater interference with work or 
activities of daily life is required to support a claim for 
increased evaluation; that it include at least general notice 
of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While the veteran was not provided this more detailed notice 
in the aforementioned letters, the Board finds that he is not 
prejudiced by this omission in the adjudication of his 
increased rating claim.  Recent VCAA notice letters in March 
2006 and September 2007, were followed by readjudication of 
the claim in the SSOCs dated May 2006, January 2007, and 
February 2008, all of which contain a list of the evidence 
considered, a summary of adjudicative actions, included all 
pertinent laws and regulation, including the criteria for 
evaluation of the veteran's lumbar disc disease, and an 
explanation for the decision reached.  Thus, the purposes of 
the notice requirements have not been frustrated and any 
error in failing to provide additional notice has not 
affected the essential fairness of the adjudication process 
because the veteran had actual knowledge of what information 
and evidence is needed to establish his claims.  See Sanders, 
supra.  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
are being denied, such matters are moot.  Thus, the veteran 
has not been prejudiced in this regard.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA and non VA treatment 
reports, and VA examinations are of record.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Accordingly, the Board finds that VA met its duty to assist 
under the VCAA. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

Restoration of the veteran's 60 percent rating for 
degenerative disc disease, L5-S1, prior to July 1, 2005 is 
denied.

From July 1, 2005 to January 12, 2006 an evaluation in excess 
of 10 percent for degenerative disc disease, L5-S1, is 
denied.

From January 12, 2006, an evaluation in excess of 20 percent 
for degenerative disc disease, L5-S1, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


